Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 17, 2022 has been entered.

Status of Claims
Claims 19-24 are allowed.  

Response to Applicant’s Remarks
Applicant’s claim amendments filed 07/17/2022 overcame all prior rejections as presented in the final office action filed 05/05/2022.

Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:
Ludi et al. (US 2017/0113300) teaches of a method of a laser cutting process (fig. 5), wherein when the method is provided a parameter set as input (cutting parameters, par.0049), the method comprises the following: - reading in the parameter set configured to drive a laser cutting tool (par.0049-0050); - accessing a process model in order to calculate a forecasting dataset for the machining result for the read-in parameter set (par.0064); - executing a laser cutting with the read-in parameter set (par.0049-0050); - measuring a machining result as ACTUAL values of the manufactured component (par.0053-0054); - comparing the measured ACTUAL values for the machining result with the forecasting dataset for the machining result by providing a comparison result (par.0065).
	Ludi fails to teach of a deterministic process model wherein the process model uses at least three data structures and models physical, multidimensional relationships between the respective parameter set and the process characteristics representing the physical laser cutting process and the machining result; and - wherein when the method is provided a TARGET value for a machining result as input, executes the following parameterisation steps: - reading in the TARGET value for a machining result; - accessing the deterministic process model in order to calculate at least one parameter set for the read-in TARGET value for the machining result which satisfies the TARGET value, and wherein the forecasting method is a digital counterpart of the parameterisation method and mathematical inverse thereto; - cutting a workpiece with the calculated parameter set; - measuring an ACTUAL value for the machining result on the cut workpiece; - comparing between the TARGET value and the ACTUAL value (Eact) for the machining result; - wherein the method considers the comparison result as a deviation and adapts the deterministic process model upon detection of a reproducible deviation; and - the cutting, measuring, comparison and deterministic process model adaptation are iteratively repeated until a deviation between the TARGET value and the ACTUAL value for the cutting result falls below a preconfigurable threshold value.
Kniazev et al. (US 2018/0275621) teaches of a method for a process model (M) of a laser cutting process (figs.1 and 8), wherein when the method is provided a parameter set as input (control input to machine 102, par.0033), the method comprises the following: - reading in the parameter set configured to drive a laser cutting tool (710, fig.7); - accessing a process model in order to calculate a forecasting dataset for the machining result for the read-in parameter set (720, fig.7), wherein the process model uses at least three data structures and models physical, multidimensional relationships between the respective parameter set and the process characteristics representing the physical laser cutting process and the machining result (current state 703, uncertain constraints on the state 705, and data from memory 710, fig.7); - executing a laser cutting with the read-in parameter set (par.0063); - measuring a machining result as ACTUAL values of the manufactured component (703, fig.7 and par.0063).
Kniazev fails to teach comparing the measured ACTUAL values for the machining result with the forecasting dataset for the machining result by providing a comparison result and - wherein when the method is provided a TARGET value for a machining result as input, executes the following parameterisation steps: - reading in the TARGET value for a machining result; - accessing the deterministic process model in order to calculate at least one parameter set for the read-in TARGET value for the machining result which satisfies the TARGET value, and wherein the forecasting method is a digital counterpart of the parameterisation method and mathematical inverse thereto; - cutting a workpiece with the calculated parameter set; - measuring an ACTUAL value for the machining result on the cut workpiece; - comparing between the TARGET value and the ACTUAL value (Eact) for the machining result; - wherein the method considers the comparison result as a deviation and adapts the deterministic process model upon detection of a reproducible deviation; and - the cutting, measuring, comparison and deterministic process model adaptation are iteratively repeated until a deviation between the TARGET value and the ACTUAL value for the cutting result falls below a preconfigurable threshold value.

Allowable Subject Matter
Claims 19-24 are allowed.
The primary reason for the allowance of claim 19 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
	“A method for self-checking a deterministic process model (M) of a laser cutting process of a manufactured component, the method comprising: when a parameter set is provided as input, executes the following forecasting steps: reading in the parameter set configured to drive a laser cutting tool; accessing the deterministic process model in order to calculate a forecasting dataset for a machining result for the read-in parameter set, wherein the deterministic process model uses at least three data structures and models physical, multidimensional relationships between the parameter set and process characteristics representing a physical laser cutting process and the machining result; executing a laser cutting with the read-in parameter set; measuring the machining result as ACTUAL values of the manufactured component; comparing the measured ACTUAL values for the machining result with the forecasting dataset for the machining result by providing a comparison result; and when a TARGET value for the machining result is provided as the input, executes the following parameterisation steps: reading in the TARGET value for the machining result; accessing the deterministic process model in order to calculate at least one parameter set for the read-in TARGET value for the machining result which satisfies the TARGET value, and wherein the steps of forecasting is a digital counterpart of the parameterisation steps and mathematical inverse thereto; cutting a workpiece with the calculated parameter set; measuring an ACTUAL value for the machining result on the cut workpiece; comparing between the TARGET value and the ACTUAL value for the machining result; wherein the method further comprising considering the comparison result as a deviation and adapts the deterministic process model upon detection of a reproducible deviation; and wherein the parameterisation steps of cutting, measuring, comparing and adapting the deterministic process model are iteratively repeated until the deviation between the TARGET value and the ACTUAL value for the cutting result falls below a preconfigurable threshold value.”
The primary reason for the allowance of claim 21 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
	“A non-transitory computer readable medium storing computer program having program code or program means, wherein, when the computer program is executed on a computer, causes the computer to execute a method for self-checking a deterministic process model of a laser cutting process, the method comprising: when a parameter set is provided as input, executes the following forecasting steps: reading in the parameter set configured to drive a laser cutting tool; accessing the deterministic process model in order to calculate a forecasting dataset for a machining result for the read-in parameter set, wherein the deterministic process model uses at least three data structures and models physical, multidimensional relationships between the parameter set and process characteristics representing a physical laser cutting process and the machining result; executing a laser cutting with the read-in parameter set; measuring the machining result as ACTUAL values of the manufactured component; comparing the measured ACTUAL values for the machining result with the forecasting dataset for the machining result by providing a comparison result; and when a TARGET value for the machining result is provided as the input, executes the following parameterisation steps: reading in the TARGET value for the machining result; accessing the deterministic process model in order to calculate at least one parameter set for the read-in TARGET value for the machining result which satisfies the TARGET value, and wherein the steps of forecasting is a digital counterpart of the parameterisation steps and mathematical inverse thereto; cutting a workpiece with the calculated parameter set; measuring an ACTUAL value for the machining result on the cut workpiece; comparing between the TARGET value and the ACTUAL value for the machining result; wherein the method further comprising considering the comparison result as a deviation and adapts the deterministic process model upon detection of a reproducible deviation; and wherein the parameterisation steps of cutting, measuring, comparing and adapting the deterministic process model are iteratively repeated until the deviation between the TARGET value and the ACTUAL value for the cutting result falls below a preconfigurable threshold value.”
The primary reason for the allowance of claim 22 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
	“A laser cutting tool with a parameterisation module and a forecasting module configured for self-checking a deterministic process model of a laser cutting process, the laser cutting tool comprising: an electronic processing unit configured to, when provided with a parameter set as input, executes the following forecasting steps: reading in the parameter set which serves to drive the laser cutting tool; accessing the deterministic process model in order to calculate a forecasting dataset for a machining result for the read-in parameter set, wherein the deterministic process model uses at least three data structures, and models physical, multidimensional relationships between the parameter set and process characteristics representing a physical laser cutting process and the machining result; executing a laser cutting with the read-in parameter set; measuring the machining result as ACTUAL values of the manufactured component; comparing the measured ACTUAL values for the machining result with the forecasting dataset for the machining result by providing a comparison result; and wherein the electronic processing unit is further configured to, when provided with a TARGET value for the machining result as the input, executes the following parameterisation steps: reading in the TARGET value for the machining result; accessing the deterministic process model in order to calculate at least one parameter set for the read-in TARGET value for the machining result which satisfies the TARGET value, and wherein the steps of forecasting is a digital counterpart of the parameterisation steps and mathematical inverse thereto; cutting a workpiece with the calculated parameter set; measuring an ACTUAL value for the machining result on the cut workpiece; comparing between the TARGET value and the ACTUAL value for the machining result; wherein the electronic processing unit is further configured to consider the comparison result as a deviation and adapts the deterministic process model upon detection of a reproducible deviation; and wherein the parameterisation steps of cutting, measuring, comparing and adapting the deterministic process model are iteratively repeated until the deviation between the TARGET value and the ACTUAL value for the cutting result falls below a preconfigurable threshold value.”
The primary reason for the allowance of claim 23 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
	“A system for operating a laser cutting tool for cutting workpieces, comprising: a database arranged at the laser cutting tool with a parameterisation module and a forecasting module, the laser cutting tool configured for self-checking a deterministic process model of a laser cutting process, an electronic processing unit configured to, when provided with a parameter set as input, executes the following forecasting steps: read in the parameter set which serves to drive the laser cutting tool; access the deterministic process model in order to calculate a forecasting dataset for a machining result for the read-in parameter set, wherein the deterministic process model uses at least three data structures, and models physical, multidimensional relationships between the parameter set and process characteristics representing a physical laser cutting process and the machining result; execute a laser cutting with the read-in parameter set; measure the machining result as ACTUAL values of the manufactured component; compare the measured ACTUAL values for the machining result with the forecasting dataset for the machining result by providing a comparison result; and wherein the electronic processing unit is further configured to, when provided with a TARGET value for the machining result as the input, execute the following parameterisation steps: reading in the TARGET value for the machining result; accessing the deterministic process model in order to calculate at least one parameter set for the read-in TARGET value for the machining result which satisfies the TARGET value, and wherein the steps of forecasting is a digital counterpart of the parameterisation steps and mathematical inverse thereto; cutting a workpiece with the calculated parameter set; measuring an ACTUAL value for the machining result on the cut workpiece; comparing between the TARGET value and the ACTUAL value for the machining result; wherein the electronic processing unit is further configured to consider the comparison result as a deviation and adapts the deterministic process model upon detection of a reproducible deviation; and wherein the parameterisation steps of cutting, measuring, comparing and adapting the deterministic process model are iteratively repeated until the deviation between the TARGET value and the ACTUAL value for the cutting result falls below a preconfigurable threshold value; a user interface for inputting and outputting data; a memory for storing the deterministic process model, the memory comprising: a first data structure in which a number of parameter sets is stored, wherein the first data structure represents a data interface to the laser cutting tool; a second data structure in which a number of calculated process characteristics is stored; and 
a third data structure in which a number of cutting results is stored, wherein the third data structure represents a data interface to a measuring device for measuring cutting results from the laser cutting tool; wherein the electronic processing unit configured to execute a set of model algorithms on the deterministic process model; a data connection between data structures, the memory, the electronic processing unit and the laser cutting tool; and wherein the electronic processing unit further comprises a comparator module configured for automatic self-checking of the deterministic process model by sequentially executing inverse model algorithms for each input and checking whether a result of the sequential execution is identical to the input.”
Claims 20 and 24 are allowed due to their dependency on claim 19 or 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: US-20210034798.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   July 30, 2022